IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT




                               No. 00-30297
                             Summary Calendar



                             ROY L. ROBERTS,

                                                    Plaintiff-Appellant,

                                  versus

      AL SOLOMON; Ms JEAN, Registered Dietician Caddo Correctional
       Center; Ms PERKINS, Kitchen Supervisor Caddo Correctional
    Center; KATHY SMITH, L.P.N. Caddo Correctional Center; DRAPER,
     Lieutenant, Classification Officer Caddo Correctional Center;
     JACKIE NEAL, Lieutenant; CHARLES LAW, Lieutenant; S.T. DAVIS,
  Sergeant; RABORN, Sergeant; MICHELL, Sergeant; JOHN SELLS, Chief;
   BOBBY ABRAHAM, Captain; COLEMAN, Captain; RICK ANDERSON, Deputy;
     SIMS, Deputy; F. EDMENSON, Deputy; J. WALKER, Deputy; HARRIS,
         Deputy; COMEAUX, Deputy; MILES, Deputy; WILSON, Deputy;
                            D. THOMAS, Deputy,

                                                   Defendants-Appellees.


                            - - - - - - - - - -
               Appeal from the United States District Court
                   for the Western District of Louisiana
                             USDC No. 98-CV-465
                            - - - - - - - - - -
                             September 19, 2000

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Roy L. Roberts, Louisiana prisoner #308035, appeals the district

court’s summary-judgment dismissal of his 42 U.S.C. § 1983 complaint.

The heart of his argument on appeal is simply that he did not receive


          1
             Pursuant to 5TH CIR. R. 47.5, the court has determined
     that this opinion should not be published and is not precedent
     except under the limited circumstances set forth in 5TH CIR.
     R. 47.5.4.
the care he believes he was entitled to receive.          However, Roberts’

disagreement with the extensive medical treatment he received is not

sufficient to raise a genuine issue of material fact.               Norton v.

Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).      Nor is there any merit to

Roberts’ suggestion that the defendants’ cumulative acts of negligence

are   sufficient   to   raise   a   material   fact   issue   for   deliberate

indifference. See Stewart v. Murphy, 174 F.3d 530, 537 (5th Cir. 1999).

Accordingly, the district court did not err in granting summary judgment

in favor of the defendants.

      AFFIRMED.